Case 1:20-cv-06572-JSR Document 40 Filed 02/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

pee ere ieee wee ewe my ems es ee re ee ee x
CENTER FOR BIOLOGICAL DIVERSITY, :
et al.,
Plaintiffs,
20-cv-6572 (JSR)
-—Vo
ORDER
UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY, et al.,
Defendants. :
Wo ee x

JED S. RAKOFF, U.S.D.d.

Now before the Court are plaintiffs’ motion for summary
judgment, ECF No. 22, and defendants’ cross-motion for summary
judgment, ECF No. 3l. Upon consideration, the Court denies
plaintiffs’ motion and grants defendants’ motion. An opinion
explaining the reasons for this ruling will follow in due course.

SO ORDERED.

Dated: ' New York, NY Yel (Lf

February 26, 2021 JEWS. RAKOFF, U.S.D.d.

 
